     Case 2:20-cv-00920-KJM-DB Document 71 Filed 06/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12   EXAMWORKS, a Delaware limited liability       Case No. 20-cv-00920-KJM-DB
     company,
13                                                 ORDER GRANTING IN PART
                     Plaintiff,                    REQUEST TO FILE UNDER SEAL RE:
14                                                 EXAMWORKS’ OPPOSITION TO EX
           v.                                      PARTE APPLICATION
15
     TODD BALDINI, an individual, ABYGAIL
16   BIRD, an individual, LAWRENCE STUART
     GIRARD, an individual, PAMELLA TEJADA,
17   an individual, ROE CORPORATION, and
     DOES 1 through 10,
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-00920-KJM-DB Document 71 Filed 06/23/20 Page 2 of 3
     Case 2:20-cv-00920-KJM-DB Document 71 Filed 06/23/20 Page 3 of 3

 1   court directs the clerk of court to file the native excel files submitted to the court under seal on the
 2   docket. This order resolves, ECF No. 40.
 3          IT IS SO ORDERED.
 4   DATED: June 22, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
